Title: From George Washington to Martha Washington, 23 June 1775
From: Washington, George
To: Washington, Martha



My dearest,
Phila. June 23d 1775.

As I am within a few Minutes of leaving this City, I could not think of departing from it without dropping you a line; especially as I do not know whether it may be in my power to write again till I get to the Camp at Boston—I go fully trusting in that Providence, which has been more bountiful to me than I deserve, & in full confidence of a happy meeting with you sometime in the Fall—I have not time to add more, as I am surrounded with Company to take leave of me—I retain an unalterable affection for you, which neither time or distance can change, my best love to Jack & Nelly, & regard for the rest of the Family concludes me with the utmost truth & sincerety Yr entire

Go: Washington

